DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-2), is acknowledged.  Election was made with traverse in the reply filed August 10, 2022.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Applicant’s traversal is on the grounds that all species could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separates the species.  Such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first base component having a first tread lower layer … and a second upper layer” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s) (Applicant’s Figures filed April 5, 2021 depict a single base component 2 with two opposing surfaces rather than two layers).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and/or second tubular wall extending around the entire perimeter of the sole as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:  Page 5, line 25 contains the typographical error “nor,” which should be amended to recite “not.”  
Appropriate correction is required.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claim 2, line 1, claim 2, lines 2-3, and claim 12, line 9 each recite the limitation “said first component,” however for purposes of proper antecedent basis, these limitations should be amended to recite “said first base component.”
Claims 2 and 12 are objected to because of the following informalities:  Claim 2, line 4 and claim 12, line 5 each recite the limitation “said second component,” however for purposes of proper antecedent basis, these limitations should be amended to recite “said second top component.”
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitations “the front,” “the rear,” and “the sides” of the sole, however for purposes of proper antecedent basis, these limitations should be amended to recite “a front,” “a rear,” and “sides,” respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a second tubular or annular wall or at least one second side wall extending starting from the outer edge of said base wall, in use, towards the bottom.”  This limitation renders the claim indefinite because there is insufficient antecedent basis for the limitations “the outer edge” and “the bottom” and it is unclear what particular part of the invention “the bottom” is referring to?  For purposes of examination, the limitation will be interpreted as “a second tubular or annular wall or at least one second side wall extending starting from an outer edge of said base wall, in use, towards a bottom of the sole.
Claim 13 is rejected at least for depending from rejected claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,013,581 Greene et al. in view of US Pub No. 2016/0302517 Jessiman et al.
To claim 1, Greene discloses a shoe sole (30) (see Figures 1-4; col. 3, line 45 – col. 12, line 55) including:
a first base component (32,40) having a first tread lower layer (32) and a second upper layer (40) (see Figures 1-4);
at least one second top component (60) connected to said first base component (see Figures 1-4), as well as at least one third intermediate component (50) interposed between said first base component and said second top component (see Figures 1-4); and
an upper (20) connected to the at least one second top component and a top of the at least one third intermediate component (see Figures 1-4; Examiner respectfully notes that the term “connected” is very broad and that in a fully assembled configuration as depicted in Figure 1, all of the various elements of shoe 10 can properly be considered to be “connected” to each other; Examiner further respectfully notes that claim 1 does not recite, for example, that the upper is in direct contact with a top of the at least one third intermediate component), wherein the upper delimits, together with the first base component and the at least one second top component, a receiving zone RZ of the at least one third intermediate component (see Figures 1-4);
wherein said at least one third intermediate component has a hardness lower than said at least one second top component (col. 5, lines 26-39; col. 6, lines 20-59; col. 9, lines 5-54) and is intended to control and dissipate the deformation of said first base component, so as to prevent or reduce the propagation of deformations from said first base component to said at least one second top component (col. 10, lines 43-63).
Greene does not expressly disclose a first tread lower layer including a plurality of blocks.
However, Jessiman teaches a shoe sole including a first tread lower layer (20) including a plurality of blocks (36’) (para. 0067).
Greene and Jessiman teach analogous inventions in the field of shoe soles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first tread lower layer of Greene to include blocks as taught by Jessiman because Jessiman teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that blocks, cleats, treads, etc. are commonly included on the bottom of outsoles in order to increase traction and protect the wearer from slipping.
Examiner respectfully notes that the limitation “intended to control and dissipate the deformation of said first base component, so as to prevent or reduce the propagation of deformations from said first base component to said at least one second top component,” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As the modified shoe sole of Greene (i.e. Greene in view of Jessiman, as detailed above) teaches a shoe sole as recited, there would be a reasonable expectation for the shoe sole of the modified invention of Greene to perform such function.

To claim 2, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first component deforms in a localized manner when it engages an obstacle or roughness, wherein when said first component is deformed, said at least one third intermediate component undergoes a localized and contained deformation that is not transmitted to said second component or to a bottom wall of a respective upper (col. 10, lines 43-63 of Greene).
Examiner respectfully notes that the limitation “wherein said first component deforms in a localized manner when it engages an obstacle or roughness, wherein when said first component is deformed, said at least one third intermediate component undergoes a localized and contained deformation that is not transmitted to said second component or to a bottom wall of a respective upper,” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As the modified shoe sole of Greene teaches a shoe sole as recited, there would be a reasonable expectation for the shoe sole of the modified invention of Greene to perform such function.

To claim 3, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said second top component is made of a rigid or semi-rigid material (col. 9, lines 5-54 of Greene) and guides the foot of a user during movement and allows a controlled torsion of the foot in various directions (col. 10, lines 43-63 of Greene).
Examiner respectfully notes that the limitation “guides the foot of a user during movement and allows a controlled torsion of the foot in various directions,” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As the modified shoe sole of Greene teaches a shoe sole as recited, there would be a reasonable expectation for the shoe sole of the modified invention of Greene to perform such function.

To claim 4, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said second top component is formed of a single material or of a plurality of materials and wherein said second top component is made of several parts or is in a single piece (see Figures 1-4 of Greene; col. 9, lines 5-54 of Greene).

To claim 6, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first base component and said second top component are fixed to one another (see Figures 1-4 of Greene; col. 7, lines 5-26 of Greene).

To claim 7, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first base component is made of a material selected from the group comprising natural or synthetic elastomers, thermoplastic materials, thermosetting materials and rubbers (col. 5, lines 29-59 of Greene).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 8, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first base component is reinforced by means of unidirectional fibres, woven or non-woven fabrics, natural fibres, synthetic fibres, metal fibres, aramid fibres, glass fibres, carbon fibres and/or composite fibres (col. 5, lines 29-59 of Greene).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 9, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said at least one third intermediate component comprises an elastomer of organic or inorganic nature (col. 5, lines 26-39 of Greene; col. 6, lines 20-28 of Greene).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 11, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first base component comprises rubber (col. 5, lines 26-58 of Greene) and a Shore hardness of 55-75 A (col. 5, lines 26-58 of Greene); said second top component comprising a polymer material with a greater hardness than said first base component (col. 5, lines 26-58 of Greene; col. 9, lines 5-54 of Greene) and said at least one third intermediate component comprising a soft durometer (col. 6, lines 29-39 of Greene).
The modified invention of Greene does not expressly teach a sole wherein wherein said first component comprises a thickness between 1.5 and 0.9 min, blocks with thickness of about 8 mmm, and density equal to 1,100 to 1,200 kg/m3: said second component comprises EVA, with thickness between 6 and 16 mm, a Shore hardness of 50-85 C, resilience 14-17 J/m2 and compression equal to 8-12%; and said at least one third component has a thickness between 4 and 8 mm, a Shore hardness equal to 20-40 C, resilience equal to 18-21 J/m2 and compression equal to 5-10%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole of the modified invention of Greene such that said first component comprises a thickness between 1.5 and 0.9 min, blocks with thickness of about 8 mmm, and density equal to 1,100 to 1,200 kg/m3: said second component comprises EVA, with thickness between 6 and 16 mm, a Shore hardness of 50-85 C, resilience 14-17 J/m2 and compression equal to 8-12%; and said at least one third component has a thickness between 4 and 8 mm, a Shore hardness equal to 20-40 C, resilience equal to 18-21 J/m2 and compression equal to 5-10%, as a matter of routine optimization.
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner additionally further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Jessiman (as applied to claim 1, above) in further view of US Pub No. 2002/0050077 Wang et al.
To claim 5, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) teaches a sole as recited in claim 1, above.
The modified invention of Greene does not expressly teach a sole wherein said first base component and said second top component are removably connected by means of hinges, joints or mechanical couplings to allow the disassembling and replacement of said third intermediate component.
However, Wang teaches a sole wherein first and second components are removably connected by means of hinges, joints, or mechanical couplings so as to allow the disassembling and replacement of a third component (see Figure 2; para. 0008).
The modified invention of Greene and Wang teach analogous inventions in the field of shoe soles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole of the modified invention of Greene such that the first and second components are removably connected by means of hinges, joints, or mechanical couplings, so as to allow the disassembling and replacement of the third component as taught by Wang because Wang teaches that this configuration is known in the art and beneficial for allowing customization of the cushioning capacity of the sole (para. 0008).

To claim 10, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) teaches a sole as recited in claim 1, above.
The modified invention of Greene does not expressly teach a sole wherein said at least one third intermediate component is not fixed to said first base component and is not fixed to said second top component.
However, Wang teaches a sole wherein at least one third component is not fixed to a first component and is not fixed to a second component. (see Figure 2; para. 0008).
The modified invention of Greene and Wang teach analogous inventions in the field of shoe soles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole of the modified invention of Greene such the at least one third component is not fixed to the first component and is not fixed to the second component as taught by Wang because Wang teaches that this configuration is known in the art and beneficial for allowing customization of the cushioning capacity of the sole (para. 0008).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Jessiman (as applied to claim 1, above) in further view of USPN 5,220,737 Edington.
To claims 12 and 13, the modified invention of Greene (i.e. Greene in view of Jessiman, as detailed above) further teaches a sole wherein said first base component has a flat or substantially flat intermediate section (41), as well as an annular section or a plurality of lateral sections extending upwards (42-45), in use, starting from an outer edge of said intermediate section, an upper end of said first base component being connected on a second tububular wall or at least one second side wall (see especially Figure 4).
The modified invention of Greene does not teach a sole wherein said second top component has a base wall, a first tubular or annular wall or one or more first side walls extending starting from an outer edge of said base wall, in use, upwards, a second tubular or annular wall or at least one second side wall extending starting from the outer edge of the base wall, in use, towards a bottom of the sole, said first and/or second tubular wall extend for the entire perimeter of said sole, including from a front to a rear, and along sides of said sole.
However, Edington teaches a sole wherein a second top component (12) has a base wall (the horizontal portion of second component 12 adjacent reference numeral 44 as depicted in Figure 3), a first tubular or annular wall or one or more first side walls (the first tubular or annular wall comprises the portions of sidewalls 18,20 extending above the base wall as depicted in Figure 3) extending starting from an outer edge of said base wall (see Figure 3), in use, upwards, a second tubular or annular wall or at least one second side wall extending starting from the outer edge of the base wall, in use, towards a bottom of the sole (the second tubular or annular wall comprises portions of sidewalls 18,20 extending below the base wall as depicted in Figure 3) and wherein said first and/or second tubular wall extend for the entire perimeter of said sole, from a front to a rear and along sides of said sole (see at least Figures 1 and 3).
The modified invention of Greene and Edington teach analogous inventions in the field of shoe soles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole of the modified invention of Greene to include the annular walls configuration as taught by Edington because Edington teaches that this configuration is known in the art and provides support to the sole (col. 6, lines 7-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 14, and 16 of U.S. Patent No. 10,966,484. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each claim substantially the same claim elements.

PRESENT APPLICATION
USPN 10,966,484
CLAIMS
1
1,16

2
2

3
3

4
4

5
5

6
6

7
9

8
10

9
7

10
11

11
1

12
1,16

13
1,16



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732